DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/456389, filed on 6/28/2019 in which claims 1-23 are presented for examination.
Status of Claims
	Claims 1-23 are pending, of which claims 1, 11, and 17 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Claim 1 is directed to a system comprising a memory and at least one processor. Thus claim 1 includes at least one hardware component and meets 35 USC section 101 requirement(s).
Claim 17 is directed to a non-transitory computer readable medium excluding the signal per se and is one of eligible subject matter. Thus claim 17 includes at least one hardware component and meets 35 USC section 101 requirement(s).
Priority
Applicant’s claim for benefit of priority date based on previously filed US Provisional Application 62/850,432 filed on 5/20/2019 is acknowledged by the examiner.
Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

IDS
References cited in the IDS filed on 6/28/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-6, 8-13, 15-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogle (US 2018/0337905 S1).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

As to claim 1, Ogle teaches a computer system comprising: a memory; and at least one processor coupled to the memory and configured to: 
	receive a first message from an identity provider (see Fig. 7, step 706 “ Receive the original SID at the SID based server”; see also para. [0025] and [0026] for transforming SID or non-SID such as SAML token received at the server 110 into a composite SID.), the first message including an arbitrary identifier generated by the identity provider (e.g., another SID or non-SID such as SAML token; see also para. [0032]), the arbitrary identifier being incompatible with a dependent process that is reliant upon the identity provider (e.g., server 110 or relying party connected to the SID based server 110 or the computing device 200 in Fig. 2); 
	encode, in response to reception of the first message, the arbitrary identifier into   that is compatible with the dependent process (see para. [0046], e.g. the original ISD is transformed or converted into a first composite, composite SID of Fig. 5…); and 
see para. [0046] ”The first composite SID is then used internally by the SID based server for a variety of functions”). 
As to claim 2, in view of claim 1, Ogle teaches wherein the at least one processor is further configured to: generate, via the dependent process, a third message addressed to the identity provider (e.g., a general computing device that relies on a ID incompatible with the composite SID), the third message including the encoded identifier (see Fig. 7, step 714, para. [0047] “…the first composite SID is transformed or converted back into the original SID…”); 
	decode the encoded identifier to generate a copy of the arbitrary identifier (see para. [0047] and step 714 of Fig. 7); and 
	transmit a fourth message including the copy of the arbitrary identifier to the identity provider (see step 716 of Fig. 7 and para. [0047] and [0048] “The Original SID is then communicated from the SID based server to the external device (e.g., the first computing device)). 
As to claim 3, in view of claim 1, Ogle teaches wherein the encoded identifier is a security identifier (see Fig. 5 and para. [0038]—[0042] for the composite SID). 
As to claim 4, in view of claim 3, Ogle teaches wherein the encoded identifier stores a value that designates the encoded identifier as being of an encoded type (see para. [0039] for SID format values 602). 
As to claim 5, in view of claim 1, Ogle teaches wherein the identity provider is a directory service (see Fig. 1, 112 and 114 disjoint active directory environment; It is noted that the SID1 and SID2 originates from the Active Directory 112 and 114; see also para. [0022]-[0025]). 
As to claim 6, in view of claim 5, Ogle teaches wherein the arbitrary identifier is a global unique identifier (see para. [0044] “where…SAML or alternative authentication token, …the SID may comprise a Globally Unique Identifier (‘GUID’) or other type of identifier.”). 
As to claim 8, in view of claim 1, Ogle teaches wherein the at least one processor is further configured to store an association between the encoded identifier and the arbitrary identifier in the memory (see para. [0052], “The parsed pointer is then used in 732 to obtain the non-SID token previously stored in the data store during 722.”). 
As to claim 9, in view of claim 8, Ogle teaches wherein the at least one processor is further configured to identity the association in the memory to decode the encoded identifier (see Fig. 7, step 728 and para. [0051]; It is noted that the parsed pointer links the composite SID and the original SID or original non-SID stored in a data store (database).). 
As to claim 10, in view of claim 1, Ogle teaches wherein to encode comprises to execute a reversible encoding process and the at least one processor is further configured to decode the encoded identifier by reversing the reversible encoding process (see para. [0051]; It is noted that the recovery of the original ID stored in the database based on an extracted information from the composite SID is considered by the examiner as equivalent to the instant application’s decoding.”). 
As to claims 11 and 17, claims 11 and 17 include similar limitations as claim 2 and thus claim 11 is rejected under the same rationale as in claim 2.
As to claims 12 and 19, claims 12 and 19 include similar limitations as claim 4 and thus claim 12 is rejected under the same rationale as in claim 4.
As to claims 13 and 20, claims 13 and 20 include similar limitations as claim 6 and thus claim 13 and 20 are rejected under the same rationale as in claim 6.
As to claims 15 and 22, claims 15 and 22 include similar limitations as claim 9 and thus claim 15 and 22 are rejected under the same rationale as in claim 9.
As to claims 16 and 23, claims 16 and 23 include similar limitations as claim 10 and thus claims 16 and 23 are rejected under the same rationale as in claim 10.
As to claim 18, claim 18 includes similar limitations as claim 11 and thus claim 18 is rejected under the same rationale as in claim 11 or claim 2.
Relevant Prior Art
Frantz, III et al. (US 2018/0314723 A1) discloses managing multi-tenant identifiers (e.g., multi-tenant keys or multi-tenant database keys). Creating multi-tenant identifiers can comprise receiving a source system identifier from a source system, determining a source identity provider of the source system, creating a multi-tenant identifier representing a combination of the source system identifier and the source identity provider, and storing the created multi-tenant identifier. Using multi-tenant identifiers can comprise receiving a request to lookup a source system identifier, associated with a source system, in a multi-tenant identifier mapping table, determining a source identity provider of the source system, identifying an entry in the table with the source system identifier and the source identity provider, and returning a multi-tenant identifier associated with the identified entry in the table. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/Primary Examiner, Art Unit 2497